 



Exhibit 10.131

 



EXECUTION VERSION

 



AMENDMENT NO. 2 TO UNSECURED PROMISSORY NOTE

 

This Amendment No. 2 to Unsecured Promissory Note (the "Amendment") is made as
of this 5th day of April, 2016, by and between TWINLAB CONSOLIDATED HOLDINGS,
INC., a Nevada corporation ("Maker"), and GOLISANO HOLDINGS LLC, a New York
limited liability company ("Holder").

 

WHEREAS, the Maker is indebted to the Holder under a certain Unsecured
Promissory Note in the principal amount of Two Million Five Hundred Thousand
Dollars ($2,500,000) dated January 28, 2016 (the "Note"); and

 

WHEREAS, the Borrower and the Holder have agreed to amend the Note in accordance
with this Amendment.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.          Section 2.01(c) of the Note is hereby restated in its entirely to
read as follows:

 

(c)          The occurrence of (x)(i) a default or an event of default with
respect to any indebtedness of Maker for borrowed money that accrues interest,
including, but not limited to Midcap Funding X Trust, Penta Mezzanine SBIC Fund
I, L.P., JL-Mezz Utah, LLC, JL Properties, Inc., Holder, Great Harbor Capital,
LLC ("Great Harbor") and JL-Utah Sub, LLC (“JL-US”) and (ii) such indebtedness
is accelerated by the creditor or (y) for the non-payment of indebtedness of
Maker for borrowed money at its scheduled final maturity (including any
extension or refinancings thereof);

 

2.          Section 3.11 of the Note is hereby restated in its entirely to read
as follows:

 

3.11         Pari Passu Notes. Maker and Holder acknowledge and agree that the
payment of all or any portion of the outstanding principal amount of this Note
and all interest hereon shall be pari passu in right of payment and in all other
respects to that certain Unsecured Promissory Note, dated as of March 21, 2016
(the "Second Holder Note"), in the original principal amount of $7,000,000
issued by Maker to Holder, that certain Unsecured Promissory Note, dated as of
January 28, 2016 (the "First Great Harbor Note"), in the original principal
amount of $2,500,000 issued by Maker to Great Harbor, that certain Unsecured
Promissory Note, dated as of March 21, 2016, in the original principal amount of
$7,000,000 issued by Maker to Great Harbor (the "Second Great Harbor Note" and
collectively with the First Great Harbor Note, the "Great Harbor Notes"), and
that certain promissory note, dated as of April 5, 2016, in the original
principal amount of $500,000 issued by Maker to JL-US (the “JL-US Note”). All
payments of principal and interest on the Notes shall be made pro rata based on
the unpaid principal balance under this Note, the Second Holder Note, the Great
Harbor Notes and the JL-US Note. If Holder receives any payment or other amount
in excess of that which it is entitled to under this Section 3.11, it shall, and
shall be deemed to, hold such excess amount in trust for the benefit of Great
Harbor and JL-US to the extent each is entitled thereto and shall pay such
excess amount over to Great Harbor and/or JL-US as promptly as practicable.
Maker and Holder hereby agree that Great Harbor and JL-US are each an express
third party beneficiary of this Section 3.11 and it shall not be amended or
modified without the express written consent of Great Harbor and JL-US.

 



Amendment No. 2 to Unsecured Promissory Note (Golisano Holdings)



 

 

 

  

3.          Except as expressly amended hereby, all terms and conditions of the
Note shall remain in full force and effect.

 

4.          Upon the effectiveness of this Amendment, each reference in the Note
to "the Note," "this Note," "hereunder," "hereof," "herein," or words of similar
import shall mean and be a reference to the Note, as amended by this Amendment.

 

5.          This Amendment constitutes the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior negotiations, understandings, and agreements between such
parties with respect to the subject matter hereof. To the extent of any conflict
between the terms and conditions of this Amendment and the Note, the terms and
conditions of this Amendment shall govern.

 

6.          This Amendment may be executed in one or more counterparts,
including by means of facsimile and/or portable document format, each of which
shall be an original and all of which shall together constitute one and the same
document.

 

[SIGNATURE PAGE FOLLOWS]

 

 2 

 

 



EXECUTION VERSION

 



IN WITNESS WHEREOF, Maker and Holder have executed this Amendment as of the date
first above written.

 

  TWINLAB CONSOLIDATED HOLDINGS, INC.         By:   /s/ Naomi Whittel    
Name:  Naomi Whittel   Title:    Chief Executive Officer         GOLISANO
HOLDINGS LLC         By:   /s/ B. Thomas Golisano     B. Thomas Golisano    
Title:  Member

 



Amendment No. 2 to Unsecured Promissory Note (Golisano Holdings)

 

 

 

 

